REPORTED

     IN THE COURT OF SPECIAL APPEALS

                  OF MARYLAND

                    No. 0352

             September Term, 2013

_____________________________________

    UBS FINANCIAL SERVICES, INC., ET AL

                       v.

    NANCY LEE KATHRYN THOMPSON, ET
                  AL

_____________________________________


        Graeff,
        Kehoe,
        Hotten,

                      JJ.1


    _____________________________________

          Opinion by Hotten, J.
______________________________________

             Filed: June 25, 2014
1
  Judge Kevin F. Arthur did not participate in
the Court=s decision to designate this opinion
for publication in the Maryland Appellate
Reports pursuant to Maryland Rule 8-605.1
         This case arises from a significant jury award for compensatory and punitive

damages by a jury, sitting in the Circuit Court for Baltimore City, in favor of appellees,

sisters Nancy Lee Katherine Thompson (AKathy@) and Barbara Clements (ABarbara@) 1

against appellants, UBS Financial Services, Inc., UBS Financial Services Insurance

Agency, Inc., UBS Insurance Agency, Inc., Paine Webber, Inc., and UBS Paine Webber,

Inc. (collectively, AUBS@) and Gordon Witherspoon (AMr. Witherspoon@). Appellees

alleged in their complaint that appellants= tortious conduct denied them the full value of a

life insurance policy purchased by appellees= parents, Nancy (AMs. Thompson@) and

Albert       Thompson (AMr. Thompson@ and, together, Athe parents@).      Appellants filed

various post-trial motions challenging the jury=s award, all of which were denied by the

circuit court.




         1
         Kathy and Barbara=s sister Karen Kirlin (AKaren@) was originally a party to the
suit but dismissed her claims against UBS and Mr. Witherspoon by stipulation entered on
September 7, 2012.
       UBS filed a timely appeal and presents four questions for our review, 3 while Mr.

Witherspoon appealed and presented six. 4 We consolidate these questions into a single

inquiry:


       3
           UBS= original questions were:

       1.       Did the [circuit] court err when it permitted [appellees] to recover
                the present value of unpaid premiums without subtracting the
                amounts that [appellees] would have had to pay in order to keep the
                policy in force?

       2.       Did the [circuit] court err when it refused to strike claims against
                UBS for negligent supervision given that [appellees]: (a) did not
                have an Aintimate nexus@ relationship with UBS; (b) failed to prove
                that UBS breached its alleged duty to supervise; (c) failed to prove
                any damages; (d) failed to show that damages, if proved, were
                caused by UBS?

       3.       Did the [circuit] court err when it refused to give the pattern jury
                instructions for insurance cases, which would have established UBS=
                duties?

       4.       Did the [circuit] court err when it allowed [appellees] to introduce
                opinion evidence that there was a general lack of supervision at UBS
                because employees in other offices made risky stock investments for
                other clients?[]

       4
           Mr. Witherspoon=s original questions were:

       1.       Did the circuit court err by denying defense motions to strike
                evidence, [sic] for judgement, and for JNOV, new trial, and/or
                remittiur pertaining to [appellees]= multiple windfall recoveries,
                speculative injuries, and excessive damages?

       2.       Did the circuit court err by (a) ruling that the deceit, constructive
                fraud, and punitive damages claims and the finding of malice, were
                proven by clear and convincing evidence, and (b) excluding
                                              4
       Did appellees suffer legally recoverable injuries as a result of UBS= and/or
       Mr. Witherspoon=s conduct?

For the following reasons, we determine that (1) appellees did not establish a sufficient

claim for conversion; (2) appellees did not establish a sufficient claim for constructive

fraud; (3) the circuit court erred by excluding appellants from introducing certain

evidence regarding the parents= financial gifts to their children; (4) the circuit court erred

by improperly instructing the jury on duty, and (5) the circuit court erred by entering a

speculative and flawed jury award.         We therefore reverse the judgments against

appellants, and remand for a new trial on appellees= claims for negligence, negligent

supervision, negligent misrepresentation, and deceit.




              evidence of the parents= estate-planning intent to equalize their gifts
              and loans to their children?

       3.     Did [Mr.] Witherspoon have a duty to [appellees] to disclose the
              parents= decision to stop making gifts to [appellees] to fund the
              premium payments?

       4.     Did [Mr.] Witherspoon=s failure to disclose the parents= decision to
              halt the gifts for the premium payments constitute conversion of the
              policy or its benefits?

       5.     Did the [appellees] have notice of the parents= decision, such that
              they were not justified in relying on [Mr.] Witherspoon=s alleged
              non-disclosure or in delaying their lawsuit?

       6.     Were the punitive damages awards excessive or otherwise
              unwarranted?

                                              5
                  FACTUAL AND PROCEDURAL BACKGROUND

       This case stems from an insurance policy purchased by the parents on September

28, 1990. The policy was a Asecond to die@ life insurance policy from The Manufacturers

Life Insurance Company (AManulife@). It listed Athe owner@ as the beneficiary and listed

the children, Kathy, Karen, Susan Witherspoon (ASusan@), Carol Lareuse (ACarol@), and

Barbara as the owners. The premium schedule indicated that premiums were Apayable at

annual intervals to second death, or to age 99 of the younger of the surviving lives, as

follows[.]@ Under a section marked APAYMENT OF PREMIUMS[,]@ the policy

explained that:

       If a premium is not paid by the end of the grace period, your policy
       terminates, unless it has a value called a cash value. What happens then is
       explained in the AAutomatic Premium Loan@ and AGuaranteed Options@
       provisions. The ASurrender for Cash@ provision describes the cash value.

The AGUARANTEED OPTIONS@ section referenced above stated the following:

       If a premium is not paid and your policy has a cash value, you can chose a
       Aguaranteed option@ instead of resuming premium payments.             The
       guaranteed options are (a) and (b) below.

              If you do not choose a guaranteed option before the end of the
              grace period (or such other time as may be required by the
              law of the state in which this policy was delivered), and had
              not asked for the automatic premium loan option, we will
              apply option (a).


              (a) Paid-up life insurance. You can continue the policy as
              paid-up life insurance payable on the second death. We will
              use the cash value, less any policy debt, as a net single
              premium on the due date to compute the amount of insurance.

                                            6
              (b) Surrender for Cash. You can surrender the policy for
              cash according to the ASurrender for Cash@ provision.

The policy also contained a section entitled AAUTOMATIC PREMIUM LOAN@ which

stated the following:

       We automatically will grant a loan to pay all or part of an unpaid premium
       if:

       (a)    the premium is still unpaid at the end of the grace period; and

       (b)    you asked for this loan option in the application, or we receive your
              signed request for it before the end of the grace period; and

       (c)    the loan value exceeds the policy debt.

       We will loan the whole premium if at the end of the premium period the
       policy debt will not exceed the loan value. Where required by the law of
       the state in which this policy was delivered, we will advise you of the initial
       interest rate within the stipulated period of time.

       If loaning the whole premium would make the policy debt at the end of the
       premium period greater than the loan value, we will loan only a part of the
       premium. The amount we loan will keep your policy in force from the due
       date of the premium until the policy debt equals the loan value. Then, if the
       balance of the premium is still unpaid, the policy will terminate.

       You can write to us and cancel your request for the automatic premium
       loan. This cancellation will apply from the date when we receive your
       notice.

       Other pertinent provisions of the policy read as follows:

                                       CONTRACT

       Your whole contract is in the policy and the application. A copy of the
       application is attached to the policy and deemed a part of it. We will not be
       bound by any statement that is not in the application or the policy. Only
       our President or one of our Vice-Presidents can amend or modify the
       policy, and only in writing.
                                             7
      Statements by you or either of the lives insured are representations, not
      warranties, unless fraud is involved. We will not use any statement by you
      or either of the lives insured to deny a claim, unless it is written in the
      application.

                                         ***

                                 BASIS OF VALUES

      The table of values on page 3 shows the basic values and the amount of
      paid-up whole life participating insurance. The basic value at any time is
      equal to the then present value of the paid-up insurance, and is calculated
      by the standard nonforfeiture method. The table assumes premiums are
      paid to the end of the policy year shown. It does not take into account any
      dividends, paid-up additions or policy debt.

      The table shows values for a number of consecutive anniversaries. For
      each of the values shown and beyond the last of those anniversaries we
      compute all values and benefits by the standard nonforfeiture method.

      All these values and benefits are at least as much as those required by the
      State in which this policy is delivered. We have filed a detailed statement
      of our method of computing them with your State=s insurance department.

      On your request we will state values and benefits for dates not shown. For
      a specific date in a policy year, we will allow for the time elapsed in that
      year and the date to which premiums have been paid.

      Basic values and net single premiums are based on the Commissioners
      1980 Standard Ordinary Smoker or Non-Smoker Mortality Table, without
      select factors. We assume interest at 6.25% per year in calculating basic
      values, paid-up values and paid-up additions; and that deaths occur at the
      end of the policy year of death.

      The policy was signed by the parents, as well as Susan, Kathy, Karen, Carol, and

Barbara. The parents, in order to avoid estate taxes, constructed a complex process

involving cash gifts to the children/owners that would subsequently be used to pay the
                                           8
premiums on the policy.      This process was managed by Mr. Witherspoon, Susan=s

husband, an insurance broker and the parents= financial advisor.        Mr. Witherspoon

arranged for the premiums to be paid out of the childrens= bank accounts after a cash gift

was deposited. 5      For many of the years that the premiums were not paid, Mr.

Witherspoon arranged for the premium notices to be sent to an address Ain care of@ him.

It was never envisioned that the children would pay the premiums with their own funds,

and they never did.

      The parents, through cash gifts to their children, paid premiums on the policy until

1996. However, the premium due that year was not paid, and payments were also

neglected in 1998, 1999, 2000, 2001, 2002, and 2003. During these years, Manulife

borrowed approximately $900,000 against the policy to cover the premiums. Appellees

discovered that the policy had been devalued by these loans after Mr. Thompson=s death

in 2005. They, along with some of their fellow siblings, placed the blame on Mr.

Witherspoon, UBS, and other financial companies associated with the policy.

      Appellees filed their original complaint with a demand for a jury trial on August

29, 2008. Appellees filed an amended complaint on October 1, 2008, alleging counts of

negligent misrepresentation (Count One), deceit (Count Two), conversion (Count Three),

negligence (Count Four), and constructive fraud (Count Six) against Mr. Witherspoon

and negligence pursuant to a theory of respondeat superior (Count Nine), negligence

      5
        Kathy paid her share of the annual premium by check, as she did not have a bank
account accessible by Mr. Witherspoon.

                                            9
(Count Ten), and deceit (Count Thirteen) against UBS. The following chart illustrates

the relationship between the relevant parties in the instant case:




       UBS filed a petition to compel arbitration and motion to stay all proceedings on

November 26, 2008, arguing that the insurance policy at issue was part of an agreement

subjecting the case to arbitration. It subsequently filed an answer to appellees= amended

complaint on December 15, 2008. The circuit court conducted a hearing regarding UBS=

petition to compel arbitration on January 23, 2009.          It entered an order granting

appellants= motion and stayed the case that same day. Appellees appealed from that order

to this Court. Appellants= arguments on that appeal were rooted in the fact that the
                                             10
parents had signed a Master Account Agreement and an InsightOne Brokerage Account

Agreement with UBS that contained arbitration clauses. Neither appellees nor their other

siblings were parties to this agreement. Therefore, in Thompson v. Witherspoon, 197 Md.

App. 69 (2011), we determined that the circuit court erred when it entered an order

compelling arbitration.   Following our vacating the circuit court=s order compelling

arbitration, appellees filed a motion to lift the stay of proceedings on May 27, 2011. The

circuit court granted that motion on July 19, 2011.

       Mr. Witherspoon thereafter filed an answer to the amended complaint on March 3,

2011. UBS re-filed their answer on March 10, 2011. Appellees subsequently dismissed

all claims against Manulife, pursuant to a settlement, on June 6, 2012.        Discovery

commenced, and UBS filed a motion for complete summary judgment on September 11,

2012. Mr. Witherspoon also filed a motion for summary judgment on appellees= claims

for negligent misrepresentation, deceit, conversion, negligence and constructive fraud on

September 12, 2012.       Appellees filed a motion for partial summary judgment on

September 12, 2012. Following a hearing on October 15, 2012, those motions were

denied. 6




       6
        UBS also filed a separate motion for partial summary judgment on claims that
accrued prior to UBS succeeding Paine Webber in 1996. That motion was granted.

                                            11
      Following an eleven day jury trial, Mr. Witherspoon was found liable for

negligence, negligent misrepresentation as to both Kathy and Barbara, but also found that

he was not acting within the scope of his employment at UBS, thereby relieving UBS of

liability under a respondeat superior theory. However, the jury concluded that UBS was

negligent in its supervision of Mr. Witherspoon. The jury also determined, by clear and

convincing evidence, that Mr. Witherspoon Aconcealed a material fact that he had a duty

to disclose@ to Kathy and Barbara and that he engaged in constructive fraud. They also

found him liable for conversion and determined that he acted with Aactual malice.@ The

verdict sheet indicated the following concerning damages:

      20. What do you find is the total reduction of value of the Policy?

             Answer: $ 1,482,899

      21. Of the amount set forth in your answer to 20, how much do you award
      to [Kathy]?

             Answer: $741,449

      22. By how much, if any, should [Kathy]=s award be increased to account
      for taxes?

             Answer: $0

      23. Of the amount set forth in your answer to 20, how much do you award
      to [Barbara]?

             Answer: $741,449

      24. By how much, if any, should [Barbara=s] award be increased to account
      for taxes?

             Answer: $0
                                           12
Predicated on their finding that Mr. Witherspoon acted with actual malice, the jury also

considered evidence on the issue of punitive damages.          After testimony from Mr.

Witherspoon, the jury awarded $150,000 in punitive damages.

      Mr. Witherspoon moved for a judgment notwithstanding the verdict [AJNOV@],

new trial or remittur, to alter or amend judgment, to reduce award of punitive damages or

remittur or new trial on the punitive damages, and to stay enforcement of the judgment on

December 6, 2012. UBS filed a motion for JNOV, new trial or remittur and to alter or

amend the judgment on December 20, 2012. All post-trial motions were denied on April

23, 2013. Appellants thereafter noted a timely appeal.

      Additional facts will be discussed as necessary to resolve the issues.

                                       DISCUSSION

                                              I.

                                         Conversion

      We begin by examining appellees= claim for conversion against Mr. Witherspoon,

since this tort is fundamentally different from appellees= remaining fraud and negligence

claims. As these arguments were presented in motions for judgment pursuant to Md.

Rule 2-519 7 and motions for JNOV pursuant to Md. Rule 2-532, 8 we review the circuit

court=s evaluation of these arguments de novo. Mahler v. Johns Hopkins Hosp., Inc., 170
Md. App. 293, 317 (2006).


      7
          Md. Rule 2-519 states, in relevant part:
                                              13
       AConversion is an intentional tort that requires an exertion of ownership or

dominion over another=s personal property in denial of or inconsistent with the owner=s

right to that property.@ Nickens v. Mount Vernon Realty Group, LLC, 429 Md. 53, 77

(2012) (citing Darcars Motors of Silver Spring, Inc. v. Borzym, 379 Md. 249, 261

(2004)). The element of ownership may be proved by evidence that the defendant

A>initially acquir[ed] the property or . . . retain[ed] it longer than the rightful possessor

permits.=@ Lasater v. Guttmann, 194 Md. App. 431, 446-47 (2010) (quoting Darcars



       (a) Generally. A party may move for judgment on any or all of the issues
       in any action at the close of the evidence offered by an opposing party, and
       in a jury trial at the close of all the evidence. The moving party shall state
       with particularity all reasons why the motion should be granted. No
       objection to the motion for judgment shall be necessary. A party does not
       waive the right to make the motion by introducing evidence during the
       presentation of an opposing party's case.
       8
           Md. Rule 2-532 reads, in pertinent part:

       (a) When permitted. In a jury trial, a party may move for judgment
       notwithstanding the verdict only if that party made a motion for judgment
       at the close of all the evidence and only on the grounds advanced in support
       of the earlier motion.

       (b) Time for filing. The motion shall be filed within ten days after entry of
       judgment on the verdict or, if no verdict is returned, within ten days after
       the discharge of the jury. If the court reserves ruling on a motion for
       judgment made at the close of all the evidence, that motion becomes a
       motion for judgment notwithstanding the verdict if the verdict is against the
       moving party or if no verdict is returned. A motion for judgment
       notwithstanding the verdict filed after the announcement or signing by the
       trial court of a judgment or the return of a verdict but before entry of the
       judgment on the docket shall be treated as filed on the same day as, but
       after, the entry on the docket.

                                              14
Motors, 379 Md. at 261-62). Although money is usually not subject to an action for

conversion, Aif the monies alleged to have been converted are >specific segregated or

identifiable funds[,]=@ the action may lie. Lasater, 194 Md. App. at 447 (quoting Allied

Inv. Corp. v. Jasen, 354 Md. 547, 564 (1999)). Similarly, the common law rule that only

tangible property could be the subject of a conversion claim was modified to include

certain intangible rights. Jasen, 354 Md. at 560. However, the Court of Appeals has

limited claims for conversion under this theory to situations where A[the] tangible

documents evidenced [the] property interests and . . . the documents were transferred

improperly to@ the defendant. Id. at 562. The Jansen Court specified the following:

      We agree that the tort of conversion generally may extend to the type of
      intangible property rights that are merged or incorporated into a
      transferable document. We refuse, however, to extend the tort further, to
      cover completely intangible rights or as section 242(2) of the Restatement
      [(Second) of Torts (1965)] contemplates, to situations in which the relevant
      document itself has not been transferred.

Id. at 562. Section 242 of the Restatement (Second) of Torts (1965) states:

      ' 242. Conversion of Documents and Intangible Rights

      (1) Where there is conversion of a document in which intangible rights are
      merged, the damages include the value of such rights.

      (2) One who effectively prevents the exercise of intangible rights of the
      kind customarily merged in a document is subject to a liability similar
      to that for conversion, even though the document is not itself
      converted.

(emphasis added).




                                           15
       During trial, evidence was introduced that Mr. Witherspoon arranged for policy

premium notices to be sent to his address for several of the years that the premiums were

not being paid. Appellees presented expert testimony that this deviated from the standard

of care expected of an insurance agent. Accordingly, appellees argued throughout trial

that their Aownership@ was converted by Mr. Witherspoon through his handling of the

premium notices and his concealment of the fact that loans were being taken out against

the value of the policy.

       In light of the holding in Jasen, we do not perceive how a jury could reasonably

conclude that Mr. Witherspoon was liable for conversion. The Jasen Court explained

that the tort of conversion extends to a wrongful exercise of control over Aa document in

which intangible rights are merged.@ 354 Md. at 562. An insurance policy falls into this

category. However, the Jasen Court expressly declined to extend this line of reasoning to

intangible rights Acustomarily@ merged into a document when the document was not

actually converted. Appellees= theory of conversion is, in substance, a rearticulation of

the theory of liability espoused by the Second Restatement and rejected by the Jasen

Court. By failing to forward the notices to appellees and their siblings, Mr. Witherspoon

may have interfered with their rights as policy owners. However, he is not liable for

conversion unless he exercised dominion over the policy itself, which appellees never

alleged.

       Appellees were Aowners@ of the insurance policy to the extent that they were

nominally paying the premiums through cash gifts from the parents. However, this
                                           16
ownership was in theory, not in reality. By appellees= own admission, the parents were

actually in full control of the policy. It is not clear what Acontrol@ Mr. Witherspoon could

take from the sisters.      Beyond this limitation, appellees cannot claim that Mr.

Witherspoon converted any specific funds, as there exists no agreed-upon, Aidentifiable@

monies to be converted. Furthermore, there was no unauthorized transfer of a tangible

document to allow conversion under this theory. Therefore, the circuit court erred by

submitting the conversion claim to the jury.

                                               II.

                                   Constructive Fraud

       Mr. Witherspoon argues that appellees= constructive fraud claim also fails, as Mr.

Witherspoon did not share a Aconfidential relationship@ with appellees. For the following

reasons, we agree.

       AConstructive fraud@ is defined as a Abreach of a legal or equitable duty which,

irrespective of moral guilt of the fraud feasor, the law declares fraudulent because of its

tendency to deceive others, to violate public or private confidence, or to injure public

interests.@ Canaj, Inc. v. Baker and Division Phase III, LLC, 391 Md. 374, 421-22

(2006) (quoting Md. Envtl. Trust v. Gaynor, 370 Md. 89, 98 (2002)) (some quotation

marks omitted) (emphasis omitted). It is a tort that is often applied in tax and lending

cases where a Aconfidential relationship@ exists. See Ellerin v. Fairfax Sav. F.S.B., 337
Md. 216 (1995); Scheve v. McPherson, 44 Md. App. 398 (1979).                A confidential

relationship is one in which A>two persons stand in such a relation to each other that one
                                               17
must necessarily repose trust and confidence in the good faith and integrity of the other.=@

Upman v. Clarke, 359 Md. 32, 42 (2000) (quoting Green v. Michael, 183 Md. 76, 84

(1944)). Some relationships, such as the one between an attorney and a client and a

trustee and a beneficiary, are presumed to be confidential. Id. In other situations, a

confidential relationship must be established by clear and convincing evidence. Shih

Ping Li v. Tzu Lee, 210 Md. App. 73, 110 (2013), aff=d, 437 Md. 47 (2014). A>[T]he mere

existence of a familial relationship is not indicative of a confidential relationship.=@ Latty

v. St. Joseph=s Soc. of Sacred Heart, Inc., 198 Md. App. 254, 266 (2011) (quoting Orwick

v. Moldawer, 150 Md. App. 528, 538-39 (2003)).

       Here, appellants did not establish a sufficient case for constructive fraud. As we

will explain infra, Mr. Witherspoon initiated a duty towards appellees by taking it upon

himself to receive the premium notices and coordinate payment of the premiums.

However, this duty was limited in nature. Mr. Witherspoon was obligated to pay the

premiums when he received the funds to do so and to notify appellees and their siblings

when the premiums were unpaid. These duties are not fiduciary in nature, and we are not

persuaded to expand the concept of fiduciary duty to provide appellees a remedy when a

cause of action for negligence is available to them. Any fiduciary duty owed by Mr.

Witherspoon was to the parents and their respective estates. See Thompson, 197 Md.

App. at 88-89 (where we determined that appellees, Aas putative heirs of the Thompsons,

may potentially gain some benefit from the financial advice given by [Mr.] Witherspoon

to their parents but such possibilities are too attenuated to be the basis for . . . concluding
                                              18
that [appellees] are third party beneficiaries@ of that relationship).     Therefore, we

determine that no reasonable jury could have found, by clear and convincing evidence,

that Mr. Witherspoon committed constructive fraud.

                                           III.

                                   Evidentiary Issues

      UBS and Mr. Witherspoon present separate evidentiary issues that they aver

impacted the trial and prejudiced the jury. We will address both parties= contentions.

A. Appellees= Cross-Examination of UBS= Expert

      UBS avers that evidence elicited during the cross-examination of Mr.

Witherspoon=s expert witness John Duval (AMr. Duval@) that UBS generally did not

supervise their brokers was a Aprior bad act@ in violation of Md. Rule 5-404(b). That rule

is entitled ACharacter evidence not admissible to prove conduct; exceptions, other

crimes.@ and reads:

      (b) Other crimes, wrongs, or acts. Evidence of other crimes, wrongs, or
      acts including delinquent acts as defined by Code, Courts Article, '
      3-8A-01 is not admissible to prove the character of a person in order to
      show action in conformity therewith. Such evidence, however, may be
      admissible for other purposes, such as proof of motive, opportunity, intent,
      preparation, common scheme or plan, knowledge, identity, or absence of
      mistake or accident.

      Unfortunately for UBS, it failed to cite Md. Rule 5-404(b) in objecting to the

evidence, and is therefore precluded from arguing it here. See Boyd v. State, 399 Md.
457 (2007).


                                            19
B. Evidence on AEqualizing@ Gifts

       Appellants also argue that they should have been allowed to present evidence that

the parents sought to Aequalize@ gifts among the children. The circuit court issued a broad

ruling excluding this evidence as irrelevant and unfairly prejudicial. For the following

reasons, we determine that the circuit court erred in this pre-trial ruling and subsequent,

related evidentiary rulings.

       Md. Rule 5-401 outlines the standard for relevance at trial, and states:

       ARelevant evidence@ means evidence having any tendency to make the
       existence of any fact that is of consequence to the determination of the
       action more probable or less probable than it would be without the
       evidence.

AGenerally, the [circuit] court has wide discretion when considering the relevancy of

evidence.@ In re Adriana T., 208 Md. App. 545, 568 (2012) (citing State v. Simms, 420
Md. 705, 724 (2011)). Md. Rule 5-403 guides the circuit court=s discretion, reading:

       Although relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice, confusion of the
       issues, or misleading the jury, or by considerations of undue delay, waste of
       time, or needless presentation of cumulative evidence.

       The circuit court ruled, pre-trial, that evidence of Aequalization@ of gifts among the

children would be excluded:

       I, frankly, with respect to testimony and the exhibits regarding equalization,
       don=t see how there=s relevance there. I don=t agree with defense counsel
       that there=s any relevance in that. And frankly, to the extent that there is
       some modest degree of value in giving some sort of framework or context
       as to what Mr. Witherspoon was doing, the [c]ourt finds that the probative
       value is substantially outweighed by the risk of prejudice.

                                             20
         So the motion on that point with respect to evidence and testimony that
         there was an attempt for equalization, and what the parents wanted to be
         fair, and that Kathy Thompson was obsessed about it, and there were charts
         and figures and graphs, the [c]ourt=s going to grant the motion to exclude
         that evidence based on the [appellees=] [m]otion in [l]imine.

During specific evidentiary arguments, the circuit court admitted some evidence of the

parents= cash gifts to the children. However, it repeatedly indicated that it would not

allow appellants to discuss Aequalization.@ Significantly, the circuit court redacted a

memo that UBS offered into evidence indicating that the father sought to Aequalize@ each

child.

         The crux of appellees= claims against Mr. Witherspoon is that his personal interest

in securing money from the parents for his family prompted Mr. Witherspoon to act

carelessly, or even intentionally, by exerting control over the premium notices. Thus, the

evidence that the parents sought to provide the children with equal gifts was crucial for

the defense.     This intent to Aequalize@ tends to negate appellees= claims that Mr.

Witherspoon and his wife were treated differently from the other children and their

spouses, or that Mr. Witherspoon was exploiting his position as the parents= financial

advisor. Furthermore, the chilling effect that the circuit court=s pre-trial ruling had on

appellants= ability to argue their defenses effectively cannot be overstated.           Mr.

Witherspoon, and by extension UBS, should have been able to place the parents= cash

gifts to Mr. Witherspoon=s wife in context. Preventing Mr. Witherspoon from presenting

evidence that placed his relationship with the parents in context was severely prejudicial,


                                             21
and the error permeated the circuit court=s evidentiary rulings. In our view, these rulings

significantly affected all aspects of the jury=s verdicts regarding liability.

                                              IV.

                                Jury Instructions and Duty

       UBS argues that the circuit court abused its discretion in omitting its requested

jury instructions. Many of these instructions related to the duty that Mr. Witherspoon, as

an insurance producer, owed appellees. Both appellants argue that the circuit court erred

in holding that Mr. Witherspoon owed a broad, legal duty to appellees. As both of these

issues concern the circuit court=s handling of the concept of Aduty,@ we believe that these

arguments are best addressed together.

       UBS argues that the circuit court abused its discretion by failing to provide Abasic@

jury instructions concerning insurance policies, specifically Maryland Civil Pattern Jury

Instructions [AMPJI-CV@] 14:1, 9 14:2, 10 14:4, 11 and 14:6. 12 It also contends that the


       9
           MPJI-CV 14:1 is entitled AINSURANCE B DEFINED@ and states:

       Insurance is an agreement whereby an insurance company, in exchange for
       a premium, agrees to pay a party, called the insured, or a party designated
       by the insured, an agreed amount [an amount up to an agreed limit] for a
       specific loss as a result of the happening of a specified event.
       10
            MPJI-CV 14:2 is entitled AINSURANCE POLICY B DEFINED@ and reads:

       An insurance policy is the agreement or contract of insurance. It contains
       the terms and conditions of the insurance and must include the identity of
       the person and/or property being insured, the risk or risks against which the
       person and/or property is being insured, the time the insurance begins and
       when it ends or how long it is to continue and the premium to be paid for
                                               22
circuit court should have instructed the jury regarding the duty that insurance agents and

brokers owe to relevant parties, which is covered by the following instructions:

       $      MPJI-CV 14:5, AINSURANCE AGENT AND BROKER B DEFINED@:

              An insurance agent is one who the insurance company
              authorizes to act for and bind it in matters relating to
              insurance. The agent=s authority to act for the insurance
              company may be expressly given or may be implied from the
              insurance company=s conduct.

              An insurance broker is one who obtains insurance for a
              person seeking insurance. A broker is considered to have
              been engaged by the person seeking insurance.

              An insurance broker is to be distinguished from an insurance
              agent since the broker does not act for and cannot bind the
              insurance company. However, in a transaction, a person may
              be an insurance broker for some purposes and an insurance
              agent for other purposes.




       the insurance.
       11
          MPJI-CV 14:4 is entitled AINSURANCE POLICY PREMIUM B DEFINED@
and states that A[a]n insurance premium is the amount paid or agreed to be paid to the
insurance company for the insurance.@
       12
         MPJI-CV 14:6 is entitled AINTERPRETATION OF INSURANCE POLICY@
and reads:

       An insurance policy is to be interpreted with the words and terms given
       their customary and usual meanings. When terms are ambiguous, you must
       consider the other evidence and testimony in this case concerning the
       intention of the parties. If the terms are still ambiguous, the language in the
       policy must be interpreted against the insurance company.

                                             23
       $      MPJI-CV 14:7, AINSURANCE AGENT=S DUTY TO INSURED@:

              Although an insurance agent acts on behalf of the insurance
              company and not the insured, the agent owes the insured a
              duty of reasonable care if the agent undertakes to act for the
              insured and the insured may rely on the agent to perform this
              duty.

       $      MPJI-CV 14:9, AINSURANCE BROKER=S DUTY TO INSURED@:

              A broker owes the insured a duty to act with good faith,
              reasonable care, and skill. The insured may rely on the
              broker to perform this duty. The broker is responsible to the
              insured for any loss sustained by the insured as a result of the
              violation of this duty.

       We review the circuit court's decision regarding which jury instructions to employ

for abuse of discretion. CSX Transp., Inc. v. Pitts, 430 Md. 431, 458 (2013). AA party is

entitled to an instruction that correctly states the law only if that law is applicable to some

issue in the case, i.e., if there is testimony in the case which supports it[.]@ Wilbur v.

Suter, 126 Md. App. 518, 525 (1999) (citing Kessler v. Equity Mgmt. Inc., 82 Md. App.
577, 593 (1990)).

       We conclude that the circuit court did not abuse its discretion by declining to give

the above referenced instructions, as we agree with appellees that these instructions were

not correct statements of the law. While this State once distinguished between the terms

Ainsurance agent@ and Ainsurance broker,@ the General Assembly abolished that

distinction in 2001. Now, Maryland, unlike many other states, does not distinguish

between these terms. Compare Md. Code (1995, 2011 Rep. Vol.), ' 1-101(u) of the

                                              24
Insurance Article [hereinafter AIns.@] with, e.g., Essex Ins. Co. v. Zota, 985 So. 2d 1046,

(Fla. 2008) (AIt is important to note that >insurance broker= and >insurance agent= are not

synonymous terms . . . . >The distinction between an agent and a broker is important

because acts of an agent are imputable to the insurer, and acts of a broker are imputable

to the insured.=@) (quoting 3 Lee R. Russ & Thomas F. Segalla, Couch on Insurance '

45:1 (3d. ed. 2007)) (emphasis omitted). Instead, Ins. ' 1-101(u) reads:

      (u) Insurance producer. - (1) AInsurance producer@ means a person that, for
      compensation, sells, solicits, or negotiates insurance contracts, including
      contracts for nonprofit health service plans, dental plan organizations, and
      health maintenance organizations, or the renewal or continuance of these
      insurance contracts for:

              (i)     persons issuing the insurance contracts; or

      (ii)    insureds or prospective insureds other than the insurance producer.

      (2) AInsurance producer@ does not include:

              (i)     an individual who performs clerical or similar office duties
                      while employed by an insurance producer or insurer,
                      including a clerical employee, other than a clerical employee
                      of an insurer, who takes insurance information or receives
                      premiums in the insurance producer=s office, if the
                      employee=s compensation does not vary with the number of
                      applications or amount of premiums;

              (ii)    a regular salaried officer or employee of an insurer who gives
                      help to or for a licensed insurance producer, if the officer or
                      employee is not paid a commission or other compensation
                      that depends directly on the amount of business obtained; or

              (iii)   if not paid a commission, a person that obtains and forwards
                      information for:

                      1.     group insurance coverage;
                                             25
                     2.     enrolling individuals under group insurance coverage;

                     3.     issuing certificates under group insurance coverage; or

                     4.     otherwise assisting in administering group plans.

       For the reasons explained infra, we agree with appellants= general point that the

circuit court erred by failing to guide the jury concerning Mr. Witherspoon=s legal duty

towards appellees.

       The existence of a legal duty is an essential element of appellees= negligence

claims. See Barclay v. Briscoe, 427 Md. 270, 292-93 (2012); Lloyd v. General Motors

Corp., 397 Md. 108, 136 (2007). Prevailing on a claim of negligence requires proof of a

duty, a Abreach of that duty, and [ ] injury proximately caused resulting from that breach.@

Barclay, 427 Md. at 292-93 (citing Pendleton v. State, 398 Md. 447, 458 (2007)).

Negligent misrepresentation in particular requires the plaintiff to prove that A>(1) the

defendant, owing a duty of care to the plaintiff, negligently asserts a false statement; (2)

the defendant intends that his statement will be acted upon by the plaintiff; (3) the

defendant has knowledge that the plaintiff will probably rely on the statement, which, if

erroneous, will cause loss or injury; (4) the plaintiff, justifiably, takes action in reliance

on the statement; and (5) the plaintiff suffers damage proximately caused by the

defendant's negligence.=@    Lloyd, 397 Md. at 136 (quoting Virginia Dare Stores v.

Schuman, 175 Md. 287, 291-92 (1938)). Appellees= remaining fraud claim against Mr.

Witherspoon require that A(1) [that] the defendant owed a duty to the plaintiff to disclose

                                             26
a material fact; (2) the defendant failed to disclose that fact; (3) the defendant intended to

defraud or deceive the plaintiff; (4) the plaintiff took action in justifiable reliance on the

concealment; and (5) the plaintiff suffered damages as a result of the defendant=s

concealment.@ Green v. H & R Block, Inc., 355 Md. 488, 525 (1999) (citing Finch v.

Hughes Aircraft Co., 57 Md. App. 190, 231-32 (1984)).

       AWhether a legal duty exists between parties is a question of law to be decided by

the court.@ 100 Investment Ltd. Partnership v. Columbia Town Center Title Co., 430 Md.
197, 211 (2013) (citing Pace v. State, 425 Md. 145, 154 (2012)). The concept of Aduty@

in Maryland is characterized as A>an obligation, to which the law will give recognition

and effect, to conform to a particular standard of conduct toward one another.=@ 100

Investment, 430 Md. at 213 (quoting Blondell v. Littlepage, 413 Md. 96, 120 (2010)).

A>Where the failure to exercise due care creates a risk of economic loss only, courts have

generally required an intimate nexus between the parties as a condition to the imposition

of tort liability.=@ 100 Investment, 430 Md. at 214 (quoting Jacques v. First Nat=l Bank of

Md., 307 Md. 527, 534 (1986)).         Such an intimate nexus Amay be established by

contractual privity or its equivalent.@ Select Exp., LLC v. American Trade Bindery, Inc.,

178 Md. App. 607, 614 (2008) (citing Jacques, 307 Md. at 534-35).

       In 100 Investment, the Court of Appeals examined the concept of Aintimate nexus@

in a tort case involving a title search company. 430 Md. at 203. The plaintiff, 100

Investment Limited Partnership (Athe Partnership@), employed two title companies to

search titles for certain land in Howard County. Id. at 202. The title companies failed to
                                             27
uncover a previous conveyence of the land in question. Id. The Partnership subsequently

sued the title companies for negligence, claiming solely economic damages.               Id. at

206-07. In discussing whether the title search companies were liable for those damages,

the Court outlined case law discussing the rationale behind the Aintimate nexus@ rule:

       We explained in [Walpert, Smullian & Blumenthal, P.A. v. Katz, 361 Md.
645 (2000)] that Athe rationale underlying the requirement of privity or its
       equivalent as a condition of liability for negligent conduct . . . resulting in
       economic damages . . . [is] to avoid >liability in an indeterminate amount for
       an indeterminate time to an indeterminate class.=@ A defendant can protect
       itself from such unpredictable and unlimited liability in cases where there is
       a close nexus between the parties. Such a relationship might stem from a
       defendant's knowledge of the plaintiff's identity, the class in which a
       plaintiff belongs, and the defendant's knowledge that the prospective
       plaintiff may be relying on the information provided by a defendant.

Id. at 218 (modifications in original) (some citations omitted). The Court subsequently

concluded that the title search companies were in an Aintimate nexus@ with the

Partnership, as they knew that the Partnership would be relying on the title search to

purchase the land in question.

       Compare that case with Noble v. Bruce, 349 Md. 730 (1998). Noble examined the

analogous concept of Astrict privity@ between attorneys and clients, and involved two sets

of beneficiaries who sued the attorneys who prepared the will that the beneficiaries were

expected to take from. Id. at 734, 737. In the first case, the suit alleged that Charles A.

Bruce, Jr. (AAttorney Bruce@) committed legal malpractice by failing to advise the

testators (who were also the beneficiaries= parents) of certain tax-avoidance tactics that

could have benefitted the estate. Id. at 734. In the second, the beneficiaries averred that

                                             28
T. Hughlett Henry, Jr. (AAttorney Henry@) prepared the tax structure of the will contrary

to the testator=s intent. Id. at 737. Attorney Bruce prevailed on summary judgment,

while the circuit court granted Attorney Henry=s motion to dismiss. Id. at 730. The Court

of Appeals granted certiorari in each case. Id. at 735, 737.

       The Court determined that the Astrict privity@ rule, which states that Aa third party

not in privity with an attorney has no cause of action against the attorney for negligence

in the absence of fraud or collusion[,]@ Id. at 738 (citing Nat=l Savings Bank v. Ward, 100
U.S. 195, 205-06 (1879)), applied in both cases. 349 Md. at 752. Thus, the Court

concluded that the non-client beneficiaries could not pursue a malpractice suit against the

attorneys in question. Id. at 752-53. In making this determination, the Court rejected the

beneficiaries= arguments that they were Athird party beneficiaries@ under an exception to

the strict privity rule:

       As we stated earlier, [under the third party exception to the strict privity
       rule,] the client=s intent to benefit the nonclient must be a direct purpose of
       the transaction or relationship in order for the nonclient to be considered a
       third-party beneficiary. In cases involving wills, the beneficiary of a will is
       not necessarily the beneficiary of the attorney-client relationship . . . .

                                           ***

       As the Supreme Court of Virginia noted, A[t]here is a critical difference
       between being the intended beneficiary of an estate and being the intended
       beneficiary of a contract between a lawyer and his client . . . . A promise to
       prepare a will pursuant to the instructions of a testatrix states a direct
       obligation to render a performance beneficial to her, i.e., the creation of a
       document which would enable her upon her death to effect the transfer of
       her assets to the beneficiaries named in her instructions.@


                                             29
Id. at 753-54 (modification in original) (some internal citations and quotation marks

omitted).

       As the extent of UBS= liability is predicated on its supervision of Mr.

Witherspoon, we will first address the issue of Mr. Witherspoon=s duty to appellees. This

is a complex question, in part because Mr. Witherspoon was a party to the insurance

contract. We first note that appellees did not present a nexus between the alleged duty

and the alleged breach. Mr. Witherspoon certainly owed a duty to appellees under the

insurance contract. However, appellees did not allege a breach of that contract. Rather,

their causes of action related to Mr. Witherspoon=s actions as a financial advisor. Mr.

Witherspoon never contracted with appellees to act in that manner. To the contrary,

record evidence indicates that the expectation of all relevant parties was that the parents

would manage the policy and that appellees Apaid@ the premiums only as a fiction, since

in reality, the parents either paid the premiums directly, or provided cash gifts to the

children to pay the premiums.    During oral argument, counsel for appellee even stated

that the parents= never expected appellees to truly pay the premiums themselves. This is

bolstered by the fact that appellees never presented evidence at trial indicating that they

were in a position to pay the premiums. Thus, at the inception of the contract, Mr.

Witherspoon was clearly under no duty to remind appellees to pay the premiums.

       Our conclusion is supported by a survey of law from sister states. Even in states

where there is a distinction between an Ainsurance broker@ and an Ainsurance agent,@ the

focus is on the agent or broker=s duty while obtaining the insurance, not after. See, e.g.,
                                            30
Mark Tanner Constr., Inc. v. HUB Int=l Ins. Services, Inc., 224 Cal. App. 4th 574, 584

(2014) (A>Insurance brokers owe a limited duty to their clients, which is only to use

reasonable care, diligence, and judgment in procuring the insurance requested by an

insured.=@) (citations omitted in original); Indiana Restorative Dentistry, P.C. v. Laven

Ins. Agency, Inc., 999 N.E.2d 922, 933 (Ind. 2013) (AAn insurance agent or broker who

undertakes to procure insurance for another is an agent of the proposed insured, and owes

the principal a duty to exercise reasonable care, skill, and good faith diligence in

obtaining the insurance[ ]@).

       Importantly, many other jurisdictions emphasize that the onus for paying the

premiums is on the insured, not the insurer or its agents. See, e.g., Webb v. American

Employers Group, 268 Neb. 473, 483 (2004) (A[T]he burden is on an insured to keep a

policy in force by the payment of premiums and is not on the insurer to exert every effort

to prevent the insured from allowing a policy to lapse through failure to make premium

payments.@); Walker v. Federal Kemper Life Assur. Co., 828 S.W.2d 442, 449 (Tex. App.

1992) (AThe payment of the premium in accordance with the provisions of an insurance

policy is a condition precedent to the establishment of liability of the insurer.@); Parlier

Fruit Co. v. Fireman=s Fund Ins. Co., 151 Cal. App. 2d 6, 22 (1957) (AThere is implied an

agreement to pay the usual premium.@); but see Paul v. Columbian Nat. Life Ins. Co., 125
N.J. L. 350, 356 (1940) (AA premium is not an obligation of the policy holder@).

Although states differ on what the consequences of failing to pay a premium are, our


                                            31
survey indicated that in all cases, the insured and the policy holders have a sense of

agency in the decision of whether to pay the premiums.

        We determine that a similar rule applies in this case as well. Appellees presented

no evidence to indicate that either Mr. Witherspoon or UBS had a duty to inform

appellees that the premiums were not being paid. On the contrary, the circumstances

indicate that the ultimate responsibility to pay the premiums on the life insurance policy

rested on the parents and appellees, as owners of the policy.

        Appellees= theories of recovery are ultimately contradictory. They attest that they,

as policy owners, were owed a duty by Mr. Witherspoon. However, they sought damages

as beneficiaries of the policy who had not received its full value. Analogizing the Astrict

privity@ rule explored in Noble is useful here.        Although Noble involved attorney

malpractice suits stemming from will drafting, we observe significant parallels to the

instant case in its reasoning. While not a formal will, the parents= life insurance claim

was essentially a vehicle for dividing their considerable estate amongst their children.

Mr. Witherspoon was in a similar position as an attorney drafting a will. A similar duty

rule therefore applies here when analyzing appellees= roles as beneficiaries, and we

determine that Mr. Witherspoon was under no duty to ensure that appellees, as

beneficiaries, received as much of the proceeds as possible.

        If the above facts were the only ones presented at trial, our analysis would end

here.   However, by directing the premium notices to his address, Mr. Witherspoon

interjected himself and assumed a duty to forward the premium notices onto the
                                             32
appellees, as owners of the policy. This is a very specific and narrow concept that the

jury should have been apprised of. Thus, while we determine that a recitation of the

outdated civil pattern jury instructions was unwarranted, the circuit court erred by

declining to define Mr. Witherspoon (and, by extension, UBS=) duty, as it was required to

do. There was evidence presented that Mr. Witherspoon owed a duty to appellees, but

the circuit court=s instructions failed to accurately explain the scope of that duty to the

jury. Accordingly, appellants are entitled to a new trial on appellees= claim for negligent

supervision regarding UBS, as well as appellees= claims for negligence, negligent

misrepresentation, and deceit against Mr. Witherspoon.

                                             V.

                                         Damages

       For the purposes of clarity, we will also address pertinent issues concerning the

jury award. As explained infra, the jury award did not reflect the accurate measure of

damages and should have been corrected by the circuit court.

       Appellees were awarded both compensatory and punitive damages. Those awards

are fundamentally different in nature. While A[t]he award of compensatory damages is an

attempt to make the plaintiff whole again by monetary compensation[,]@ punitive

damages Apunish the wrongdoer for misconduct and . . . deter future egregious conduct

by others.@ Exxon Corp. v. Yarema, 69 Md. App. 124, 137 (1986) (citing Cheek v. J.B.G.

Properties, Inc., 28 Md. App. 29, 43-44 (1975)). AOrdinarily . . . damages for economic

loss are not available in a tort action and are recoverable, if at all, in contract causes of
                                             33
action and, in the case of fraud, in actions for deceit.@ Lloyd, 397 Md. at 123 (citing U.S.

Gypsum Co. v. Mayor and City Council of Baltimore, 336 Md. 145, 156 (1994)).

         This general rule does not apply in tort cases involving fraudulent or negligent

misrepresentation. The Court of Appeals has cited four Arules@ for damages in these

cases:

         (1)   If the defrauded party is content with the recovery of only the
               amount that he actually lost, his damages will be measured under
               that rule;

         (2)   If the fraudulent representation also amounted to a warranty,
               recovery may be had for loss of the bargain because a fraud
               accompanied by a broken promise should cost the wrongdoer as
               much as the latter alone;

         (3)   where the circumstances disclosed by the proof are so vague as to
               cast virtually no light upon the value of the property had it
               conformed to the representations, the court will award damages
               equal only to the loss sustained; and

         (4)   where . . . the damages under the benefit-of-the-bargain rule are
               proved with sufficient certainty, that rule will be employed.

Hinkle v. Rockville Motor Co., 262 Md. 502, 511-12 (1971) (citing Selman v. Shirley, 161
Or. 582, 609 (1938)). These four Arules@ form the basis of the Aflexibility theory@ of

damages in fraudulent or negligent misrepresentation, where the victim of those torts

Amay elect to recover either >out-of-pocket= expenses or >benefit-of-the-bargain

damages.=@ Goldstein v. Miles, 159 Md. App. 403, 422 (2004). An enforceable bargain is

a necessary prerequisite to recovering benefit-of-the-bargain damages. Id. at 428. A

bargain Ais >[a]n agreement between parties for the exchange of promises or

                                            34
performances.=@ Id. (quoting Black=s Law Dictionary 143 (7th ed. 1999)) (modification in

original).   It is Anarrower in scope than an agreement but broader in scope than a

contract.@ Id. at 427. AA >legal= promise has been defined as >[t]he manifestation of an

intention to act or refrain from acting in a specified manner, conveyed in such a way that

another is justified in understanding that a commitment has been made.=@ Id. at 430

(quoting Black=s, supra, at 1228).

       Goldstein, 159 Md. App. at 403, is a useful illustration of this concept.       In

Goldstein, attorneys Scott B. Goldstein (AMr. Goldstein@) and James K. MacAlister (AMr.

MacAlister@ and, collectively with Mr. Goldstein, the Aformer associates@) sued their

former employer, Stephen L. Miles (Afirm owner@). Mr. Goldstein alleged that the firm

owner expressed interest in selling the firm to Mr. Goldstein from the beginning of his

employment. Id. at 411. The firm owner also persuaded Mr. MacAlister not to take

another job offer by stating that he would sell his practice to Mr. MacAlister, Mr.

Goldstein, and another associate upon the firm owner=s retirement. Id. at 415-16. The

former associates produced written communications where the firm owner indicated that

he expected them to purchase the firm. Id. at 417. In subsequent years, the firm owner

engaged in negotiations, including price terms, with Mr. Goldstein and another attorney.

Id. at 417-19. Mr. MacAlister was not aware that these negotiations were taking place.

Id. at 418-19. In turn, Mr. Goldstein was unaware that the firm owner was negotiating

with the law firm of Saiontz & Kirk, which eventually bought the firm in question. Id. at

419.
                                           35
       The former associates subsequently filed suit, alleging fraud and negligent

misrepresentation. Id. at 409. They claimed damages based on expert testimony that

they would have earned $9,510,068 from purchasing the firm. Id. at 420. They also

requested the difference between the value of the firm at the time of the sale and the

reduced price promised to them by the firm owner. Id. The firm owner moved for

summary judgment, which was granted by the circuit court on the basis that the firm

owner and former associates never Astruck a >bargain=@ for the firm's purchase. Id. at 409.

The former associates thereafter appealed to this Court. Id.

       On review of the circuit court=s grant of summary judgment, we determined that

there was no enforceable bargain between the firm owner and the former associates:

       [The firm owner]=s statements that he would sell [the former associates] his
       firm for a price below market value, upon his retirement, were not
       enforceable promises. These assertions did not contain any material terms
       of the sale such as purchase price, date of sale, interest rate, or terms of
       payment. Without these terms, it is impossible to determine what Athe
       nature and extent of the parties= obligations@ were, if any.

       Because of the vague and indefinite nature of [the firm owner]=s assertions,
       [the former associates] could not have reasonably relied on them. Rather,
       [the firm owner]=s assertions amount to no more than statements of
       intention because they were not Acommunicated in such a way that the
       addressee of the expression [could] justly expect performance and . . .
       reasonably rely thereon.@

Id. at 431-32 (citations omitted). We therefore affirmed the judgment of the circuit court.

Id. at 438.

       One of the first cases in Maryland examining the tort of negligent

misrepresentation, Ward Development Co., Inc. v. Ingrao, 63 Md. App. 645 (1985), is
                                            36
also instructive. There, several homeowners sued the developer of their subdivision,

Ward Development Co., Inc. (AWard@), along with the relevant real estate firm and selling

agent. Id. at 649. The homeowners alleged that they were told that the subdivision,

along with a road running through it, would remain a certain size. Id. at 650. They were

also provided an estimated sewer and water connection charge in their contracts. Id. at

651. However, after the homeowners purchased their residences, the subdivision was

developed past the point that they were promised. Id. at 650. Furthermore, the actual

utilities charges were significantly larger than the estimates provided.      Id. at 651.

Following a trial, a jury found Ward liable for negligent misrepresentation as to (1) the

extension of a road in the subdivision and (2) the amount of the sewer and water charges.

Id. at 652. Ward appealed to this Court, asserting first that the water and sewage

estimates were not a viable Amisrepresentation@ to support the homeowners= negligent

misrepresentation claim. Id. at 654. We determined that the circuit court did not err in

denying Ward=s motion for a directed verdict on that issue for the following reasons:

       Ward, as the developer of the subdivision . . . held [itself] out as
       knowledgeable in matters such as the charge for a sewer and water
       connection. The homeowners were entitled to rely on that estimate to a
       reasonable extent. But the charge stated in the contract was so far removed
       from the actual charge it cannot properly be termed a reasonable estimate
       and can only be explained as a misrepresentation. Therefore, we hold that
       the estimate of the sewer and water connection charge was actionable under
       a theory of negligent misrepresentation.

Id. at 656.




                                           37
       Ward also challenged the circuit court=s denial of its motion for a new trial on the

subject of damages. Id. at 657. We held that the flexibility theory applied to negligent

misrepresentation as well as fraudulent misrepresentation. Id. at 659. We therefore

concluded that the jury=s verdict was Ainsupportable under any theory of damages[ ]@:

       The jury apparently chose to award the homeowners the present value of
       their actual house connection charge and front foot benefit assessment.
       This result is contrary to Maryland law and the facts of this case. We note
       that the trial court=s jury instructions regarding damages failed to state that
       the jury must subtract the amount stated as the sewer and/or water
       connection charge in each homeowner=s contract from the actual charge, to
       arrive at the proper measure of damages.

Id. at 660 (citations omitted). The case was remanded for a new trial on damages. Id. at

663.

       Our courts have a long history of upholding jury verdicts that are based on record

evidence. See Southern Mgmt. Corp. v. Mariner, 144 Md. App. 188, 197 (2002) (AWe

will not question the jury=s determination where there is ample evidence in the record to

support the award[ ]@); Butkiewicz v. State, 127 Md. App. 412, 425 (1999); Kirkpatrick v.

Zimmerman, 257 Md. 215, 218 (1970). However, the law of recovery for economic

damages stemming from negligence and intentional tort claims indicates that damages in

those cases must be measured in a specific way. Appellees= theory of recovery relies on

their assertion that they would have paid the premiums if they had known what Mr.

Witherspoon was concealing. Thus, any recovery should have been reduced by the

present value of the premium payments, and the jury should have been instructed

accordingly. In other words, appellees were entitled to only what they would have
                                             38
received had Mr. Witherspoon timely forwarded each premium notice and had appellees,

and their siblings, made those payments. Furthermore, appellees were only entitled to a

pro rata share of the proceeds of the policy, minus the present value of the premiums.

The jury=s award did not reflect these principles. The value of appellees= damages may

be established by expert testimony, and those experts may differ in their calculations.

However, the award appellees received ignored the adjustment necessary to give

appellees the benefit of their bargain. It should have been corrected by the circuit court.

                                         JUDGMENTS OF THE CIRCUIT COURT
                                         FOR BALTIMORE CITY ARE REVERSED.
                                         CASE REMANDED FOR A NEW TRIAL ON
                                         THE   CLAIMS   OF    NEGLIGENCE,
                                         NEGLIGENT SUPERVISION, NEGLIGENT
                                         MISREPRESENTATION, AND DECEIT
                                         CLAIMS ONLY. COSTS TO BE PAID BY
                                         APPELLEES.




                                             39